 

 Exhibit  10.1   

 Bonaventure I Office Lease Agreement with Greenville First Bank, N.A., dated
September 20, 2005

--------------------------------------------------------------------------------

Exhibit 10.1




Bonaventure I

OFFICE LEASE AGREEMENT

 

Verdae Technology Park

GREENVILLE, SOUTH CAROLINA

 

 

 

Landlord:

 

 

Verdae Properties, LLC

P.O. Box 516

Greenville, SC 29602

864-627-8383 Phone

864-627-8072 Fax

 

 

Tenant:

   

Greenville First Bank, N. A.

Bonaventure I

Suite 100

100 Verdae Boulevard

Greenville, SC 29607

 

 

 

 

 

 

 

                                     

--------------------------------------------------------------------------------


Table of Contents:

 

Page Number

1.

   LEASED PREMISES

3

2.

   TERM AND DELIVERY OF PREMISES

5

3.

   RENT

6

4.

   USE OF PREMISES

9

5.

   ASSIGNMENT AND SUBLETTING

9

6.

   MAINTENANCE AND REPAIRS

10

7.

   IMPROVEMENTS AND FIXTURES

10

8.

   UTILITIES AND SERVICES

12

9.

   INDEMNITY

13

10.

   QUIET ENJOYMENT

14

11.

   DAMAGE OR DESTRUCTION OF PREMISES

14

12.

   EMINENT DOMAIN

15

13.

   DEFAULT

16

14.

   ATTORNEYS' FEES AND LITIGATION

18

15.

   LANDLORD'S LIEN

18

16.

   SUBORDINATION

18

17.

   SECURITY DEPOSIT

19

18.

   FORCE MAJEURE

19

19.

   SEVERABILITY AND JOINT AND SEVERAL LIABILITY

19

20.

   RENT A SEPARATE COVENANT

19

21.

   RELOCATION

19

22.

   CERTIFICATE OF TENANT'S AUTHORITY

19

23.

   ABSENCE OF OPTION

19

24.

   BROKERAGE COMMISSION

19

25.

   SPECIAL PROVISIONS

20

26.

   AMENDMENTS

20

27.

   TRANSFER OF LANDLORD'S INTEREST AND LIMITATIONS ON LIABILITY

20

28.

   ESTOPPEL CERTIFICATE

20

29.

   ENFORCEMENT OF TERMS

21

30.

   INSURANCE

21

31.

   MISCELLANEOUS

22

32.

   NOTICE

22

 

 

 

   EXHIBITS:

A.

   Legal Description and Floor Grid

24, 25, 26

B.

   Rules and Regulations

27

C.

   Schedule of Base Rent

29

D.

   Tenant Workletter

31

E.

   Special Provisions

34

F.

   Building Site Plan

35

G.

   Confirmation of Lease Term Agreement

36

H.

   Memorandum of Lease

38

I.

   Building Retrofit

41

J.

   Operating Expenses Unoccupied Premises

43

 

--------------------------------------------------------------------------------


THIS LEASE AGREEMENT, made as of the   20th         day of September, 2005, by
and between Verdae Properties, LLC, a South Carolina limited liability company,
hereinafter referred to as "Landlord", and Greenville First Bank N. A. a South
Carolina Corporation, hereinafter referred to as "Tenant".

 RECITALS

           WHEREAS, Tenant as lessee and Landlord as Lessor hereby desire to
enter into this lease agreement (hereinafter "Lease") upon the terms and
conditions stated herein;

          NOW, THEREFORE, in consideration of the premises and of the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

          1.       LEASED PREMISES:

           a.       Description of Premises:  Landlord hereby leases to Tenant,
and Tenant hereby leases from Landlord a portion of the real property known as
Bonaventure I located at 100 Verdae Boulevard in Verdae Technology Park,
Greenville, South Carolina 29607. Further described and depicted as outlined in
red in Exhibit F, which Exhibit is attached hereto and incorporated herein by
this reference (the "Premises").  The Premises are located on the First and
Second floors of the Building (hereinafter defined), and the Premises occupy a
"Rentable Area" of 28,242 square feet and a "Useable Area" of          25,478
square feet, as defined and determined in accordance with ANSI/BOMA 1996
Standards as specified in Paragraph 31(d) hereof.  The Premises represent 48.54%
of the Building Rentable Area.  The Premises are further described as the
"Occupied Premises" consisting of 23,053 Rentable Square Feet and 20,797 Useable
Square Feet and "Unoccupied Premises" consisting of 5,189 Rentable Square Feet
and 4681 Useable Square Feet.

1.                   The term "Leased and Occupied" shall refer to the portion
of the Premises, which the Tenant uses to conduct or facilitate the conducting
of any of its business.

2.                   The term, "Leased and Unoccupied" shall refer to the
portion of the Premises which the Tenant leases and does not use to conduct
business or facilitate the conducting of its business.

          b.       The Building:  The Premises are part of a building known as
Bonaventure I (the "Building") constructed and located at Verdae Technology
Park, Greenville, South Carolina on a portion of real property owned by Landlord
and as further described and depicted on the attached Exhibit A.  The Building
contains 58,179 Rentable Square Feet.

          c.       Access:  Landlord or its agents shall have the right to enter
upon the Premises at all reasonable times for the purpose of inspecting the
same, preventing waste, and making such repairs as Landlord may consider
necessary (but without any obligation to do so except as expressly provided for
herein).  During the last 120 days of the Term, the Landlord may show the
Premises to prospective tenants with 24-hour notice.  Tenant shall, at all
times, have full but non-exclusive access to the Premises and at reasonable
times to areas designated for parking, walkways, access ways, elevators, stairs,
hallways, lobbies and other common areas of the Building.

          d.       Rules and Regulations:  The Rules and Regulations attached
hereto as Exhibit B are incorporated herein by reference (the "Rules and
Regulations").  Tenant, its employees, agents and visitors shall observe and
abide by the Rules and Regulations and by such other and further reasonable
rules and regulations as Landlord may prescribe which, in its judgment, are
needful for the reputation, safety, care or cleanliness of the Building or
Premises, or the operations and maintenance thereof and the equipment therein,
or for the comfort of Tenant and other tenants of the Building.  Unless such
change shall materially alter, in Tenants sole opinion, its rights to operate
its business for the purposes intended pursuant to this lease.

--------------------------------------------------------------------------------


          Landlord shall have the right to change or waive any of the Rules and
Regulations, without prior notice to or approval of Tenant. Landlord will
provide Tenant with a copy of such revisions or amendments to the Rules and
Regulations promptly upon implementing any changes or waivers, but Tenant's
failure to receive written notice of changes or waivers shall not relieve Tenant
of its obligation to adhere to any changed Rules and Regulations of which Tenant
has actual notice.  In the case of any one or more tenants, Landlord shall not
be responsible to Tenant for the nonobservance or violation of any Rules or
Regulations by any other tenant(s) of the Building; provided that Landlord shall
take all reasonable steps to enforce the Rules and Regulations against the
offending Tenant.  All such Rules and Regulations are essential hereto, and
without them, this Lease would not have been entered into by the Landlord. Any
breach of any provision of these Rules and Regulations by the Tenant shall
constitute a default hereunder.

          e.       Parking:  Landlord shall keep and maintain parking areas in
good condition.  Landlord reserves the right to control the method, manner and
time of parking in areas designated for parking.  Landlord shall provide parking
at no cost to Tenant.  As long as Tenant is entitled to possession of the
Premises, Tenant shall have the nonexclusive right to use any driveways,
sidewalks, and other common facilities and areas designated for parking, on the
property on which the Building is located (or on property contiguous thereto),
as they may exist from time to time.  It is understood that the Landlord has
provided parking spaces for the Building at the rate not less than 5 spaces per
1000 square feet of Rentable Area.  The Tenant and its employees, agents,
contractors, representatives or invitees collectively shall not use more than
five (5) parking spaces per thousand square feet of Rentable Area in the
Premises (the "Parking Standard").  In the event that the usage of the parking
spaces exceeds the parking Standard or if vehicles are parked outside areas
designated for parking, Landlord shall have the right, at Tenant's sole cost and
expense, to tow any vehicles of Tenant or Tenant's employees, agents,
contractors, representatives or invitees violating the Parking Standard or
parking outside the areas designated for parking or to require Tenant to adopt
some other alternative plan to ensure that the Parking Standard is not exceeded
and that parking is confined to the appropriately designated areas.  As provided
in Exhibit E, Special Provisions, the Bank may erect a banking drive-thru
facility.  The number of parking spaces required for such facility shall
decrease the Banks allocation of parking spaces. Further, the Tenant shall have
10 designated Bank Visitor parking spaces as identified in Exhibit E.

          f.       Signs and Advertising:  Tenant shall be afforded such signage
as identified in the Tenant Workletter, attached as Exhibit D hereto; otherwise,
Tenant shall not erect or install any sign or other type display whatsoever,
either upon the exterior of the Building, upon or in any window, or in any
lobby, hallway or door therein located, without the prior express written
consent of Landlord.

          g.       Condition of Premises and Acceptance:  Subject to the terms
of the Tenant Workletter attached as Exhibit D hereto and representation made by
Landlord addressing the renovation of the Base Building The Base Building being
defined as the existing structural elements of the building as it exists now
with all tenant improvements removed and including the improvement/replacements
described in Exhibit I in place.  It is agreed that, by occupying the Premises,
Tenant acknowledges that it has had full opportunity to examine and inspect the
Building and the Premises, and further that it is fully informed as to the
character, construction and structure of the Building.  In that the Tenant has
elected to retain Professionals for the design and construction oversight of the
Premises, the LANDLORD MAKES NO REPRESENTATION OR WARRANTY AS TO THE CONDITION
OF THE PREMISES OR THEIR SUITABILITY OR FITNESS FOR TENANT'S PARTICULAR USE OR
PURPOSE.  It is further agreed that by occupying the Premises the Tenant
formally accepts the same and acknowledges that Landlord has complied with all
requirements imposed upon it under the terms of this Lease.  This Lease does not
grant any right to light or air over or about the Premises or Building, nor does
this Lease grant Tenant any right to construct any improvement on the roof or
exterior walls of the Building except as provided herein.

          2.       TERM AND DELIVERY OF PREMISES:

          a.       Term:  The term of this Lease (the "Term") is for a period of
Ten (10) years and Five (5) months, commencing upon the earliest of;(i) the
completion of the Tenants upfit as evidenced by a Certificate of Occupancy or
Temporary Certificate of Occupancy issued by the City of Greenville: (ii) such
date as Tenant may occupy the Premises as described in Paragraph 2b; or (iii)
June 30, 2006 subject to the conditions set forth in section 2b below  (the
"Commencement Date") and ending at midnight on the Tenth Year and Fifth month
anniversary of the commencement of the Lease or such other date as this Lease
may terminate as hereinafter provided ("Termination Date").

 

--------------------------------------------------------------------------------

b.    Delivery of Premises: Landlord covenants to complete all improvements to
the Base Building as described in Exhibit I and deliver premises to Tenant on or
before February 15, 2006.  Should Landlord fail to deliver the premises to on
February 15, 2006 Tenants obligations in Section 2.a.iii shall be extended one
day for each day the premises are not delivered.  Should such failure continue
for more than sixty (60) days Tenant at Tenants sole option may cancel this
Lease. Tenant will deliver its plans for Landlord's approval not later than
October 15, 2005.  Landlord will approve or disapprove said plans by notice set
forth herein below by November 15, 2005.  Failure by Tenant to receive any
disapproval shall be deemed an acceptance of said plans as presented.  Tenant
will complete the upfit work in accordance with plans and specifications to be
approved by Landlord, which approval shall not be conditioned or delayed. 
Landlord and Tenant agree that it maybe mutually beneficial for some elements of
the Base Building to be completed concurrent with Tenant improvement work, the
timing and scope of such work shall be identified and agreed upon in writing as
soon as practicable.  . Both Landlord and Tenant agree that Time is of the
Essence.  Should either party fail to perform as stated herein the other party
may seek all remedies available by law.

c.     Holding Over:  The failure of Tenant to surrender the Premises on the
Termination Date and the subsequent holding over by Tenant, with or without the
consent of Landlord, shall result in the creation of a tenancy at will with rent
payable at 125% of the Rent then in force and otherwise under the same terms
herein set forth.  This provision does not give Tenant any right to hold over at
any time nor shall it be deemed a renewal of the Term either by operation of law
or otherwise.

d.    Renewal/Expansion Option:  So long as the Tenant is not in material
default after written notice of any provisions of the lease, the Tenant shall
have the right to renew the lease for three (3) consecutive five (5) year terms
under the same terms and conditions set forth herein, provided that the Base
Rent shall be subject to adjustment in accordance with the provisions of Exhibit
C.  Tenant is to notify Landlord a minimum of 180 days prior to the expiration
of the then current term of its intention to exercise said option.

e.     First Right of Refusal:  Tenant shall be accorded the first right of
refusal on any vacant space in the building.  This is agreeable to the Landlord
within the following three provisions:  First, the right of first refusal must
be exercised within ten (10) business days.  Second, any exercise for additional
space must have a minimum term of five (5) years.  Third, the rental rate will
be equal to the then effective rate for the Bank's base or extended term and the
upfit will be depreciated, on a straight-line basis, to reflect any term less
than ten (10) years.

                f.     Commencement Confirmation Agreement:  Within ten (10)
days after the Commencement Date, Landlord and Tenant shall deliver to each
other an agreement in the form provided in Exhibit H hereto, setting forth the
Commencement Date, the date of expiration of the original Term of this Lease and
the dates of commencement and expiration of any Renewal Options.

           3.       RENT:

           a.       Definitions:   As used in this Paragraph 3 and throughout
this Lease, the following definitions shall apply:

1.             The term "Rent" shall include Base Rent (hereinafter defined) and
all Additional Rent (hereinafter defined).

2.             The term "Base Rent" refers to those amounts specified in Exhibit
C to this Lease, which Exhibit is attached hereto and incorporated herein by
reference.

3.             The term "Additional Rent" refers to any and all costs, charges,
and expenses that Tenant assumes, agrees to or is obligated to pay in accordance
with the terms of this Lease, which costs, charges and expenses are in addition
to the Base Rent specified in Exhibit C hereto.

4.             The term "Operating Expenses" shall mean the expenses of Landlord
for the operation and maintenance of the Premises, the Building, the land on
which they are situated, and the land affected by any appurtenant rights or
benefits to the Building or Premises (such as parking, drainage and access),
which expenses shall include, but not be limited to, management salaries and
fees; maintenance, repair and janitorial expenses; administrative salaries,
costs and fees; and insurance, security, landscaping costs, and expenditures for
repairs or improvements to the Building or Premises that lead to a reduction in
said Operating Expenses.

--------------------------------------------------------------------------------


5.              The term "Real Estate Taxes" shall mean Landlord's expenditures
for all county, state or city taxes, assessments, governmental levies, or any
other governmental charges, whether general or special, ordinary or
extraordinary, foreseen or unforeseen, or of any kind or nature, which are or
may be assessed or imposed on the Premises, the Building, the land on which they
are situated or land affected by any appurtenant rights or benefits to the
Building or Premises (such as parking, drainage and access). Real Estate Taxes
shall include any tax, excise or fee measured or payable with respect to any
Rent; and such Real Estate Taxes shall include the expenses of contesting the
amount or validity of any such levies, charges or assessments.

6.              The term "Utility Costs" shall refer to Landlord's expenses with
respect to furnishing heat, air conditioning, electricity, water, sewage, gas
(if made available at Landlord's sole discretion), garbage removal and any
similar service for the Building and its occupants.

7.              The term "Expenses" shall refer to the aggregate or sum of all
Operating Expenses, Real Estate Taxes, and Utility Costs and any applicable
sales tax on these items.  This Lease is a gross lease, and as such, Expenses
shall not be separately billed or invoiced to Tenant; instead the "Base Expense
Amount," as defined below and determined by Landlord, is an inherent part of
Base Rent.

8.                   Operating Expenses and Base Expense Amount

(a)          Occupied Premises:  The term "Base Expense Amount" shall mean the
Tenant's Proportionate Share (defined in Paragraph 3(c) below) of actual
Expenses incurred during the Base Year, which Base Year shall be the period
beginning on January 1, 2006, and ending on December 31, 2006 should Tenants
occupancy be delayed past June 30, 2006 the full calendar year 2007 shall be the
Base Year.  For the first year that the Building is in service, the Base Expense
Amount shall be calculated to reflect the fully assessed value (for Real Estate
Tax purposes) of the Building, the land on which the Building is located and
land affected by any appurtenant rights or benefits to the Building or Premises
(such as parking, drainage and access) and further calculated to reflect actual
Expenses that would be incurred at a level of ninety-five percent (95%) Building
occupancy.  During the Term and any extensions thereof the base year for
"Operating Expenses" shall be reset every five (5) years to be the actual
expenses of the next calendar year.  Expenses shall be "grossed-up" to reflect
and occupancy level of 95%.

(b)          Unoccupied Premises:  Increases in the Base Expense Amount for the
Unoccupied Premises will be treated in the same manner as the Occupied Premises
(Section 8(a) above) with the exception that those expense items subject to
reduction due to non occupancy as enumerated in "Exhibit J" will continue to be
reduced by the same percentage each Lease Year.  These percentages are also
identified in Exhibit J.

          b.       Agreement to Pay Rent:  Tenant hereby agrees to pay Base Rent
and any Additional Rent on or before the first day of the first full calendar
month of the Term hereof and on or before the first day of each and every
successive calendar month thereafter during the Term of this Lease, subject to
the adjustments as provided hereinafter.  In the event Term occurs on a day
other than the first day of a calendar month then the Term will be increased by
the remaining days in that month.  The rent shall be prorated based on a three
hundred sixty five (365) day year.  The first payment of Rent shall be in an
amount equal to one twelfth (1/12) of the annual rent plus the prorated Rent for
the partial month of occupancy.  Rent and all other sums payable by Tenant to
Landlord under this Lease shall be paid to Landlord without deduction or offset,
at Caine Company, Post Office Box 1908, Greenville, South Carolina 29602 or at
such other place as Landlord may hereafter specify in writing.  Checks shall be
made payable to Caine Company or such other payee as Landlord may hereafter
specify in writing.

          In the event any amount of Base Rent and Additional Rent is received
more than ten (10) working days after the first day of a calendar month, a late
fee of ten percent (10%) of such unpaid Base Rent and Additional Rent shall be
paid by the Tenant.  Such fee will be due and payable as Additional Rent on the
first day of the next calendar month and will be charged for each month an
arrearage continues.

--------------------------------------------------------------------------------


          c.       Operating Expense Adjustments:  The parties hereto
acknowledge that the agreement to pay Rent specified in Paragraph 3(b) of this
Lease does not provide for or address increases in Expenses, which may hereafter
affect the Premises or the Building or the property on which the Building is
located. Accordingly, during the Term of this Lease, and any renewal thereof,
Tenant shall pay to Landlord, in the form of Additional Rent, its Proportionate
Share of the projected increase in Expenses.  Tenant's "Proportionate Share" is
hereby defined as a fraction, the numerator of which is the total number of
square feet of Rentable Area contained in the Premises, and the denominator of
which is the Rentable Area in the Building.  Should Tenant exercise any option
that results in an increase or reduction in the size of the Premises conveyed
under this Lease, the foregoing Proportionate Share shall be adjusted
accordingly.

           On or about April 1 following the end of each calendar year during
the Term, or at such later time, as Landlord shall be able to determine its
actual Expenses for the calendar year last ended, Landlord shall notify Tenant,
in writing, of such actual Expenses.  If Tenant's Proportionate Share of said
actual Expenses exceeds the Base Expense Amount and Tenant's Proportionate Share
of any projected increases in Expenses for such calendar year, then Tenant
shall, within thirty (30) days after the date of such written notice from
Landlord, pay to Landlord an amount equal to such excess.  The obligation to
make such payment shall be considered Additional Rent and shall survive the
expiration or earlier termination of this Lease.  If the Base Expense Amount and
Tenant's Proportionate Share of any projected increase in Expenses paid by
Tenant during the preceding calendar year, exceeds the amount payable for such
year based upon the actual Expenses for such calendar year, then Landlord shall
credit such excess to installments of Rent payable after the date of Landlord's
notice until such excess has been exhausted, or if this Lease shall expire prior
to the application of such excess, Landlord shall pay to Tenant the balance not
applied against Rent.  No interest or penalties shall accrue on any amounts,
which Landlord is obligated to credit or to pay Tenant by reason of this
Paragraph 3c.

           d.       Calculation of Projected Expense Adjustments:  Prior to the
end of each calendar year during the Term of this Lease, Landlord shall deliver
to Tenant a statement setting forth the amount by which Tenant's Proportionate
Share of the projected Expenses for the next calendar year within the Term of
this Lease is anticipated to exceed the Base Expense Amount.  During said
following calendar year, Tenant shall pay to Landlord, as Additional Rent, an
amount equal to one-twelfth (1/12) of Tenant's Proportionate Share of such
projected excess Expenses.  The Tenant's obligation to pay such projected excess
shall survive the expiration of the Term.

 4.     USE OF PREMISES:

           a.       Permissible Use of Premises:  The Premises shall be used by
Tenant as a banking and financial services office and for the support of the
aforementioned and for no other purposes without the prior written consent of
the Landlord.  Tenant will not use the Premises for the purpose of retail sales,
provided, however, commercial and consumer-banking activities shall not be
considered to be retail sales.  Tenant shall not do or permit to be done in or
about the Premises nor bring or keep or permit to be brought therein, anything
which is prohibited by or in conflict with any law, statute, ordinance or
government rule or regulation now in force or which may hereafter be enacted or
promulgated, or which is prohibited by any standard form of fire insurance
policy or which will in any way increase the existing rate of or negatively
affect any fire or other insurance upon the Building or any of its contents, or
cause a cancellation of any insurance policy covering the Building or any part
thereof or any of its contents.  Tenant shall not do or permit anything to be
done in or about the Premises which will in any way obstruct or interfere with
the right of other tenants of the Building, or injure or annoy them, nor will
Tenant cause, maintain or permit any nuisance in, on or about the Premises.

          b.       Care of Premises:  Tenant shall commit no waste with respect
to the Premises and shall take good care of and keep in good repair the Premises
and fixtures therein.  At the expiration or earlier termination, or cancellation
of this Lease, Tenant shall surrender the Premises and fixtures therein in the
same condition as when initially received by Tenant, subject only to reasonable
wear and tear from normal use, and Tenant shall surrender all keys for the
Premises to Landlord at the place then fixed for the payment of rent.  Subject
to the terms and limitations of Paragraph 7 hereof, Tenant shall remove all
Tenant's property before surrendering the Premises.  All injuries to the
Building or fixtures caused by moving the property of Tenant in or out of the
Premises, and any and all breakage or other injury whatsoever done by Tenant,
its agents, servants, employees, independent contractors, customers, licensees,
invitees, or visitors, as well as any damage done by water, steam, electricity,
fire or other substance due to the acts, omissions or neglects of the aforesaid
parties, may be repaired by Landlord at the expense of Tenant, and shall become
due and payable upon delivery of a statement of such charges by Landlord to
Tenant or mailing the same postage prepaid, to Tenant at its last known address.

 

--------------------------------------------------------------------------------

          5.       ASSIGNMENT AND SUBLETTING:

a.     Notice of Proposed Sublease, Right of Recapture:  Tenant shall notify
Landlord if at any time during the Term hereof it desires to assign this Lease
or sublet all or part of the Premises.  Provided Greenville First Bank, N.A. is
not in material default with written notice Greenville First Bank, N. A. shall
have the right during the Lease Term, or any extensions there of, at any time,
to sublet or assign all or any portion of the Premises and keep the profit, if
any, to any related entity or affiliate of Greenville First Bank, N. A. whether
by merger, consolidation, or any successor company without the Landlord's
approval or consent provided the original entity remains financially liable and
such assignee is of equal or greater financial strength as the original entity.

It is further understood and agreed that Tenant, with Landlord's approval, which
approval may not be unreasonably withheld, conditioned or delayed, shall have
the right to assign or sublease all or any portion of the Premises during the
term to any subtenant of a similar type and quality.  Tenant shall retain fifty
percent (50%) of any profit derived therefrom and remit the remaining fifty
percent (50%) profit to the Landlord as additional rent.

b.    Sublease or Assignment upon Landlord Consent:  Subject to the foregoing
terms of Paragraph 5(a), Tenant shall not make or permit any assignment,
sublease or mortgage (by operation of law or otherwise) of this Lease, in whole
or in part, without the prior express written consent of Landlord.  Tenant shall
not permit the use or occupancy of the Premises or any portion thereof by anyone
other than Tenant and shall not make any transfer of any nature whatsoever of
its rights or interests under this Lease without the prior written consent of
Landlord.   Any such assignment or subletting, whether approved by Landlord or
not shall not relieve the Tenant of any liability for the total agreed Rent due
hereunder no from Tenant's obligation to perform all the covenants under this
Lease unless Tenant is specifically relieved of such obligation, in writing by
Landlord. Any consent to subletting or assignment given by Landlord under this
paragraph 5 shall not imply or be deemed to be consent to any other or
subsequent instance or circumstance.

         6.     MAINTENANCE AND REPAIRS:  Landlord will, at its own cost and
expense, except as may be provided elsewhere herein or in any exhibit hereto,
make necessary repairs of damage to the Building, corridors, lobby, structural
members of the Building, and equipment used to provide the services referred to
herein, unless any such damage is caused by acts or omissions of Tenant, its
agents, servants, customers, employees, independent contractors, licensees,
visitors or invitees, in which event Tenant will bear the cost of such repairs.
Tenant shall have the obligation to repair and maintain the Premises except
where damage to the Premises is caused by the negligence or willful acts or
omissions of Landlord, its agents, employees, or invitees, or the failure of any
Building system or structure, including but not limited to windows and exterior
walls that are the expressed responsibility of the Landlord to maintain.

          7.       IMPROVEMENTS AND FIXTURES:

          a.       Improvements by Landlord:  If Landlord and Tenant desire for
improvements to be made to the Premises prior to the Commencement Date, such
improvements shall be made pursuant to the Tenant Workletter attached hereto and
made a part hereof as Exhibit D.

          Tenant acknowledges that, after the Commencement Date, If Landlord is
to additionally alter, remodel, improve, add to, or do any physical act or thing
to the Premises, other than as required herein, same shall be at the sole
expense of Tenant and shall be effected only by a work order signed by both
Landlord and Tenant.  Any monies due Landlord from Tenant for completed work
orders shall be deemed Additional Rent hereunder.  In the absence of a work
order signed by the parties Landlord is under no obligation to make any such
improvement or to do any physical act or thing to the Premises.

--------------------------------------------------------------------------------

          b.       Improvements by Tenant:  Tenant shall make no improvements to
the Premises without prior written approval of Landlord.  Such approval shall
not be unreasonably withheld if such improvements are normal for office use, do
not alter the exterior of the Building, are not of a structural nature and are
accompanied by prepayment or bond provision or waivers by the contractor in form
satisfactory to Landlord sufficient to protect the Building from claims or liens
of any sort.  Tenant shall conduct its work in such a manner as to maintain
harmonious labor relations and not interfere with the operation of the Building
or occupancy or enjoyment of other tenants and shall, prior to the commencement
of the work, submit to the Landlord copies of all necessary permits.  Landlord
reserves the right to approve any contractors hired by Tenant for the conduct of
such authorized improvements.

          c.       Landlord's Property:  The landlord has provided the Tenant
with an upfit allowance of $32.50/USF as further described in Exhibit D, section
2 of this agreement. To the extent that these funds are provided or additional
Landlord funds are provided, these funds in aggregate immediately represents and
becomes the dollar value of the Landlords improvements to the Premises
"Landlords Property".

          d.      Tenant's Property and Fixtures:  All improvements, whether
temporary or permanent in character, made in or upon the Premises and paid for
by the Tenant shall remain the Tenants property for the Term of the lease and
any extensions and renewals there of "Tenants Property".  At the end of the Term
hereof Tenants Property shall remain in or upon the Premises without
compensation to Tenant and become the Landlords Property. All of Tenant's
furniture, movable trade fixtures and equipment including any Vault Doors not
attached or readily removable to the Building may be removed by Tenant at the
termination of this Lease, if Tenant so elects, and shall be so removed, if
required by Landlord, and, if not so removed shall, at the option of Landlord,
become the property of Landlord.

          e.       Electrical, Telecommunications and Data Wiring:  Any and all
expenses and costs of any nature whatsoever attributable to the installation,
maintenance, operation and/or removal of telephone equipment, computer equipment
and the like and all related cabling, and wiring shall be borne solely by the
Tenant.

1.   Removal of Electrical and Telecommunications Wires.

          a.     Landlord May Elect to Either Remove or Keep Wires.  Sixty (60)
days prior to the expiration or sooner termination of the Lease, Landlord may
elect ("Election Right") by written notice to Tenant to

(i)                  Retain any or all wiring, cables, conduits, and similar
installations appurtenant thereto installed by Tenant in the risers of the
Building ("Wiring");

(ii)                Remove any or all such Wiring.  Removal shall be at Tenant's
sole cost and expense.

2.     Mechanics' Liens:  Other than the Landlords obligations to provide an
upfit allowances as described in Exhibit D of this agreement.  Nothing contained
herein shall be deemed or construed as an agreement by Landlord to be
responsible for the costs of the construction, repair, or maintenance of any
improvements to be made to the Premises by Tenant hereunder or to subject the
interests of Landlord in the Premises to any mechanics' liens or liens resulting
from such costs.  Tenant shall not have the power or authority to allow any lien
and will not permit any liens to be placed upon the Premises or the Building or
improvements thereto during the Term hereof and resulting from any work
performed, materials furnished, or obligations incurred by or at the request of
Tenant, and in the case of the filing of any such lien, Tenant will promptly
pay, satisfy, and remove or bond off same.  If default in payment thereof or
failure to bond off said lien shall continue for ten (10) days after written
notice thereof from Landlord to Tenant, Landlord shall have the right and
privilege at Landlord's option of paying the same or any portion thereof without
inquiry as to the validity thereof and any amounts so paid including reasonable
expenses shall become Additional Rent hereunder due from Tenant to Landlord and
shall be repaid to Landlord immediately upon rendition of an invoice therefore,
together with interest at an annual rate equal to the prime rate as published in
the Wall Street Journal plus five (5) percent, until repaid, and if not so paid
within ten (10) days of the rendition of such bill, such failure to repay shall
constitute a default hereunder.

          8.       UTILITIES AND SERVICES:

           a.       Landlord's Services: Landlord shall furnish the Premises
with the following:

1.             Electricity for routine lighting and the use of general office
machines such as typewriters, dictating equipment, calculators, personal
computers, network servers and the like, which use 110 volt electric power;

--------------------------------------------------------------------------------

2.             Heat and air conditioning during the Tenants usual business hours
(exclusive of Saturday afternoons, Sundays and Bank holidays as observed by the
Federal Reserve) reasonably required for the occupation of the Premises, such
heat and air conditioning to be provided by using the existing systems in the
Building, it being expressly understood and agreed by the parties that Landlord
specifically shall not be liable for any losses or damages of any sort incurred
by Tenant due to any failure of the equipment to function properly, or while it
is being repaired, or due to any governmental laws, regulations or restrictions
pertaining to the furnishing or use of such heat and air conditioning.  To the
extent that Tenant requires heating or air conditioning services outside the
aforementioned usual business hours, Landlord shall supply same to Tenant at
Landlord's actual cost, which cost shall be payable by Tenant within 10 days
after receipt of an invoice from Landlord.

3.              Lighting replacement for the Premises' standard lights;

4.              Toilet room supplies;

5.              Daily janitor service furnished at the time and manner that
janitor service is customarily furnished in similar Class A office buildings in
Greenville, South Carolina;

6.             Water; and

7.             Sewage.

          b.       No Liability for Interruption:  Landlord shall not be liable
for any damages directly or indirectly resulting from, nor shall any Rent herein
set forth be abated by reason of installation, use, or interruption of use, of
any equipment in connection with the furnishing or delay in furnishing of any of
the foregoing services, when such failure or delay is caused by accident or
condition beyond the reasonable control of Landlord or by the making of
necessary repairs or improvements to the Premises or to the Building.  The
temporary failure to furnish any such services shall not be construed as an
eviction of Tenant or relieve Tenant from the duty of observing and performing
any of the provisions of this Lease. However, Landlord has a duty to provide the
services described in sec. 8 of this agreement and should said interruption of
services continue for more than 24 hours Tenant shall have the right to offset
rent for any items under Landlord's control.

           9.       INDEMNITY:

          Tenant covenants and agrees to indemnify, defend and hold Landlord
harmless from any loss, cost, claim or expense whatsoever (including reasonable
attorney fees), imposed upon Landlord due to or by reason of or relating to any
of the following:

(a)        Any personal injury (including death) or property damage occurring on
or about the Premises;

(b)        Any work or thing done on or about the Premises by or on behalf of
Tenant;

(c)        Any breach or default by Tenant in fulfilling or performing any
covenant or obligation under this Lease;

(d)        Any act or negligence or omission of Tenant or its employees, agents,
contractors, servants, employees, customers, visitors and licensees incident to
Tenant's occupancy of the Premises or its use thereof;

Any failure to comply with any and all applicable laws, ordinances, statutes and
regulations, of any governmental body or subdivision, and the Rules and
Regulations listed in Exhibit B hereto (as any of the same may be amended from
time to time).  Upon written notice from Landlord, Tenant shall resist and
defend, at its expense, any action or proceeding brought against Landlord by
reason of any such claim, and by counsel reasonably satisfactory to Landlord.

          Landlord covenants and agrees to indemnify, defend and hold Tenant
harmless from any loss, cost, claim or expense whatsoever (including reasonable
attorney fees), imposed upon Tenant due to or by reason of or relating to any of
the following:

--------------------------------------------------------------------------------

 

(a)        Any personal injury (including death) or property damage occurring on
or about the Premises;

(b)        Any work or thing done on or about the Premises by or on behalf of
Tenant or Landlord;

(c)        Any breach or default by Landlord in fulfilling or performing any
covenant or obligation under this Lease;

(d)        Any act or negligence or omission of Landlord or its employees,
agents, contractors, servants, employees, customers, visitors and licensees
incident to Tenant's occupancy of the Premises or its use thereof;

(e)        Any failure to comply with any and all applicable laws, ordinances,
statutes and regulations, of any governmental body or subdivision.

          Upon written notice from Tenant, Landlord shall resist and defend, at
its expense, any action or proceeding brought against Tenant by reason of any
such claim, and by counsel reasonably satisfactory to Tenant.

          10.      QUIET ENJOYMENT:

          Landlord warrants and represents that it has full authority to execute
this Lease for the Term specified above. Landlord covenants that upon Tenant's
paying the Rent and performing its obligations and covenants, Tenant may
peaceably and quietly have, hold and enjoy the Premises, subject nevertheless to
the terms and conditions of this Lease.

          The Landlord shall obtain non-disturbance agreements from all current
and future lenders, ground Lessors and any other party holding a lien on or an
interest in the project.  Such agreement shall ensure that regardless of any
actions or defaults by the Landlord, Tenant shall continue to enjoy all rights
and privileges conveyed in the lease, so long as Tenant is not in default.

          11.      DAMAGE OR DESTRUCTION OF PREMISES:

           If, during the Term of this Lease, the Building or Building equipment
or Premises be destroyed by fire or any other cause whatsoever or partially
destroyed so as to render the Premises wholly unfit for occupancy Landlord and
Tenant with thirty (30) days from said destruction will ascertain whether or not
the damage can be repaired within one hundred eighty (180) days from the
happening, and if it is concluded that they cannot be repaired for occupancy
within one hundred eighty (180) days from the happening of the loss or damage,
then this Lease shall, at either party's option, immediately terminate, by
written notice, in which case Tenant shall surrender the Premises and interest
therein and Tenant shall pay Rent only to the time of occurrence of such damage
or destruction.  In case of total or partial damage or destruction to the
Premises, Landlord may re-enter and repossess the same or any part thereof for
the purpose of removing or repairing the loss or damage, and upon such
repossession, Landlord shall immediately proceed to repair same unless, under
the foregoing provision of this Paragraph 11, this Lease shall have terminated.
If all of the Premises have been thus repossessed by Landlord for the purpose of
repair, Rent during the period of such repossession and repair shall be wholly
abated beginning with the date of said casualty and ending when the repairs are
completed and the Premises are again made available for Tenant's possession and
use. If only a portion of the Premises are thus repossessed, Rent shall be
abated for such dispossession ratably, based on the portion of the Premises thus
repossessed.  If fifty percent (50%) or more of the Premises are made
unavailable, Tenant may terminate the Lease, upon written notice, without
further liability to Landlord; provided that if Landlord can repair the Premises
within 180 days from the date of damage, the Lease may not be terminated, but
rent shall nevertheless abate during the period of repairs for the portion of
the Premises damaged.

          Landlord shall not be required to rebuild, repair or replace any part
of the furniture, equipment, fixtures and Tenant Improvements, which may have
been placed, by Tenant or other tenants within the Building or Premises.
Notwithstanding the foregoing, in the event any mortgagee, under a deed of
trust, security agreement or mortgage on the Building, should require that
insurance proceeds be used to retire the mortgage debt, Landlord shall have no
obligation to repair or rebuild and this Lease shall terminate at Landlord's
option and upon notice to Tenant.

 

--------------------------------------------------------------------------------

          12.      EMINENT DOMAIN:

                   1.       Taking.  Landlord shall promptly notify Tenant if
Landlord receives notice of the intention of any authority to appropriate, take
or condemn any portion of the Leased Premises for public or quasi-public use
under any right of eminent domain condemnation, or other law (collectively a
"Taking").

                   2.       Voluntary Conveyance.   Neither party to this Lease
will voluntarily convey any interest related to this Lease to any agency,
authority or public utility under threat of a Taking in lieu of formal
proceedings without first providing at least ten (10) days prior written notice
to the other of any request or intention to do so.  For the purposes of this
Section 12.02, all amounts paid pursuant to any agreement with any condemning
authority, which has been made in settlement of or under threat of any
condemnation or other eminent domain proceeding affecting the Leased Premises
shall be deemed to constitute an award made in such proceeding.

                   3.       Continuation of Lease.

                             (a)      If all of the Leased Premises (or if less
than all of the Leased Premises, but the remaining portion cannot be feasibly
operated as then used or intended to be used) shall be acquired by a Taking,
then the term of this Lease shall cease and terminate as of the date title to
the subject property shall vest in the authority appropriating the property and
all Rent due Landlord shall be paid up to that date.  Notwithstanding the
foregoing, in the event the Leased Premises are subject to a Sublease by Tenant
which remains in full force and effect after the Taking, the within Lease will
remain in full force and effect and Tenant shall continue to be obligated under
the terms of this Lease. 

                             (b)      In the event of a condemnation of a
portion of the Leased Premises which takes less than all of the Leased Premises
and the remaining portion can be feasibly operated as then used or intended to
be used, then Tenant shall promptly restore the Leased Premises to an
architectural whole and this Lease shall continue in full force and effect,
provided, however, that Tenant shall have no obligation to rebuild any buildings
on the Leased Premises if such Taking should occur later than twenty (20) years
from the commencement date of this Lease.

                   4.       Award for Taking.  Landlord and Tenant each covenant
and agree to seek separate awards in all such condemnation proceedings and to
use their respective best efforts to see that separate awards are made at all
stages of all proceedings.  Landlord and Tenant agree that Landlord shall
receive as damages the fair market value of any of the real estate taken by such
proceeding and Tenant shall receive the value of the Improvements taken and
other damages done to it as a result of its occupancy of the Leased Premises. 
If the Order or Decree in any condemnation or similar proceeding shall fail to
separately state the amount to be awarded to Landlord and Tenant by way of
compensation and damages shall be equitably apportioned between Landlord and
Tenant as provided for hereinabove.

              5.       Abatement of Rent.  If there is a Taking of the Leased
Premises and the Lease does not terminate, the Minimum Rent will be reduced by
that proportion which the number of square feet of the Leased Premises of which
Tenant is thereby deprived bears to the total square feet encompassed within the
entire Leased Premises immediately prior to such Taking.

          13.      DEFAULT:

          Landlord, at its election, may exercise any one or more of the
optional remedies referred to below upon the happening or at any time after the
happening of any one or more of the following incidents of default.  The
exercise of any of the following remedies shall not be deemed to preclude the
exercise of any others herein listed or otherwise provided by law at the same
time or at later times or actions.

          a.       Incidents of Default:

1.            Tenant's failure to pay the Rent (which includes Base Rent and
Additional Rent) or any other sums payable hereunder on or before the date said
payments are due.

2.            Tenant's failure to timely observe, keep or perform any of the
other terms, covenants, agreements or conditions of this Lease or in the Rules
and Regulations for a period of ten (10) business days after written notice by
Landlord.

--------------------------------------------------------------------------------

3.           The involuntary filing of bankruptcy proceedings against and
concerning Tenant; provided, however, Tenant shall be entitled to sixty (60)
days from filing within which to procure termination of said proceedings and
thereby avoid any default under this Lease.

4.            Tenant making an assignment for the benefit of creditors.

5.            A receiver or trustee being appointed for Tenant of a substantial
portion of Tenant's assets; provided, however, Tenant shall be entitled to
thirty (30) days from appointment within which to procure termination of said
proceedings and thereby avoid any default under this Lease.

6.            Tenant's voluntary petitioning for relief under, or otherwise
seeking the benefit of, any bankruptcy, reorganization arrangement or insolvency
law.

7.            Tenant's vacating or abandoning the Premises or attempting to
mortgage or pledge its interest hereunder.

8.            Tenant's interest under this Lease being sold under execution or
other legal process; or

9.            Tenant's interest under this Lease being assigned or sublet except
as provided for herein.

 

          b.       Landlord's Remedies:

                   In the event of default under Paragraph 13a, Landlord may:

1.            Terminate Tenant's right to possession under the Lease and reenter
and retake possession of the Premises, and Landlord shall relet or, using
commercially reasonable efforts, attempt to relet the Premises on behalf of
Tenant at such rent and under such terms and conditions as Landlord may deem
best under the circumstances for the purpose of reducing Tenant's liability. 
Landlord shall not be deemed to have thereby accepted a surrender of the
Premises, and Tenant shall remain liable for all Rent, Additional Rent or other
sums due under this Lease and for all actual and reasonable damages suffered by
Landlord because of Tenant's breach of any of the covenants of the Lease.

2.            Declare this Lease to be terminated, ended and null and void, and
re-enter upon and retake possession of the Premises whereupon all right, title
and interest of the Tenant in the Premises shall end.

3.            Declare the Tenant to be in default under the terms of this Lease
and pursue all rights and remedies, at law or in equity (including loss of rents
resulting from such default) in accordance with the terms of this Lease.

--------------------------------------------------------------------------------

          No re-entry or retaking possession of the Premises by Landlord shall
be construed as an election on its part to terminate this Lease, unless a
written notice of such intention is given to Tenant.  Nor shall pursuit of any
remedy herein provided constitute a forfeiture or waiver of any other remedy
available to Landlord hereunder or any Rent due to Landlord hereunder or of any
damages accruing to Landlord by reason of the violations of any of the terms,
provisions and covenants herein contained. Nor shall Landlord's pursuit of any
one or more of the remedies stated herein preclude Landlord's pursuit of any
other remedy provided for or allowed by law or in equity, separately,
concurrently or in combination therewith. Landlord's acceptance of Rent or
Additional Rent following any event of default hereunder shall not be construed
as Landlord's waiver of such event of default.  No forbearance by Landlord of
action upon any violation or breach of any of the terms, provisions and
covenants herein contained shall be deemed or construed to constitute a waiver
of the terms, provisions, or covenants herein contained.  Forbearance by
Landlord to enforce one or more of the remedies herein provided upon an event of
default shall not be deemed or construed to constitute a waiver of any other
violation or default.  Legal actions to recover for loss or damage that Landlord
suffers by reason of termination of this Lease or the deficiency from any
reletting as provided for above shall include the reasonable expense of
repossession and any repairs undertaken by Landlord following repossession. 
Time is of the essence of this Lease.  Any reference in this Lease to "days"
shall mean calendar days.

          14.      ATTORNEYS' FEES AND LITIGATION:

          In the event it becomes necessary for Landlord to institute legal
proceedings against Tenant for breach of any of the covenants or conditions, or
to enforce any remedy for any incident of default, the Tenant agrees to pay all
reasonable costs, charges and expenses, including fees of attorneys, agents, and
others retained or employed by Landlord in enforcing the obligations and
undertakings of Tenant, and all reasonable costs, charges, and expenses incurred
in any related lawsuit, negotiation, or transaction.

          15.      LANDLORD'S LIEN:

          To secure the payment of all Rent due and to become due hereunder and
the faithful performance of all of the other covenants of this Lease required to
be performed by Tenant, Tenant hereby gives to Landlord an express contract lien
on and security interest in all property, chattels or merchandise owned by
Tenant which may be placed on the Premises and also upon all proceeds of any
insurance which may accrue to Tenant by reason of damage to or destruction of
any such property, chattels or merchandise.  All exemption laws are hereby
waived by Tenant.  This lien and security interest is given in addition to the
Landlord's statutory liens and shall be cumulative thereto.  This lien and
security interest may be foreclosed with or without court proceedings, by public
or private sale, upon not less than fifteen (15) days prior notice, and Landlord
shall have the right to become purchaser upon being the highest bidder at such
sale. 

          16.      SUBORDINATION:

          In consideration of the execution of this Lease by Landlord, Tenant
accepts this Lease subject to any lien of any mortgage (and each renewal,
modification, consolidation, replacement or extension thereof) or any other
method of financing or refinancing which might now or hereafter constitute a
lien upon the Building or improvements therein or on the Premises (or the land
upon which the Premises are situate) and to any zoning ordinances and other
building and fire ordinances and governmental regulations relative to the use of
the property.  Although no instrument or act on the part of Tenant shall be
necessary to effectuate such subordination, within ten (10) business days
following written request by Landlord, the Tenant shall subordinate its rights
hereunder to any lien now or hereafter imposed upon or enforced against the
Premises or any part thereof, and to advances thereafter to be made upon the
security thereof, by executing and delivering to the Landlord a suitable written
document substantially in the form(s) prescribed by Landlord's Lender. Further,
Tenant shall and hereby does agree to attorn to any such lien-holder; provided,
however, that the lien-holder shall also enter into and execute such form of
written agreement that is acceptable to each of the Landlord, Tenant and such
lien-holder. As a minimum, said agreement shall contain lienholder covenants not
to disturb Tenant's possession and use hereunder so long as Tenant is in
compliance with this Lease.

          17.      SECURITY DEPOSIT:  Intentionally left blank

          18.      FORCE MAJEURE:

           Whenever a period of time is herein prescribed or obligation imposed
for action to be taken by a party hereto, such party shall not be liable or
responsible for, and there shall be excluded from the computation for any such
period of time, any delays due to strikes, riots, acts of God, shortages of
labor or materials, theft, fire, public enemy, insurrection, court order,
requisition of other governmental body or authority, war, governmental laws,
regulations or restrictions, or any other causes of any kind whatsoever which
are beyond the control of such party.

          19.      SEVERABILITY AND JOINT AND SEVERAL LIABILITY:

             The invalidity or unenforceability of any provision hereof shall
not affect or impair any other provision.  Where a party hereunder consists of
more than one party, the obligations of each such party will be joint and
several hereunder.

--------------------------------------------------------------------------------

       

20.   RENT A SEPARATE COVENANT:

Tenant shall not for any reason withhold or reduce any required payments of Rent
or other charges provide in this Lease, it being agreed that Landlord's
obligations hereunder are independent of Tenant's obligations.

           21.      RELOCATION:  Intentionally left blank

           22.      CERTIFICATE OF TENANT'S AUTHORITY:

          If Tenant is an entity other than an individual, the officer, agent or
other person signing this Lease warrants and certifies to Landlord that the
Tenant is in good standing and authorized to conduct business in the State of
South Carolina. The undersigned officer, agent or other person signing the Lease
on behalf of Tenant hereby further warrants and certifies to Landlord that he or
she is fully authorized and empowered to bind the Tenant to the terms of this
Lease by his or her signature hereto.

          23.      ABSENCE OF OPTION:

          The submission of this Lease for examination does not constitute a
reservation of or option for the Premises and this Lease becomes effective only
upon execution and delivery thereof by Landlord.

          24.      BROKERAGE COMMISSION:

          Tenant warrants that (except as provided below) there are no claims
for broker's commission or finder's fees claiming through Tenant in connection
with its execution of this Lease and agrees to indemnify, defend and save
Landlord harmless from any liability which may arise from such claim, including
attorney's fees.

          The parties agree that Coldwell Banker Commercial Caine represents the
Landlord in this transaction and Cothran Properties, LLC represents the Tenant. 
As evidenced by a separate agreement.

          25.      SPECIAL PROVISIONS

          Any special provisions required under this Lease shall be included on
Exhibit E and shall be signed by both parties to this Lease.

           26.      AMENDMENTS:

          This Lease contains the entire agreement between the parties hereto
and may not be altered, changed or amended, except by instrument in writing
signed by both parties hereto.  No provision in this Lease shall be deemed to
have been waived by either party hereto unless such waiver be in writing signed
by such party and addressed to the other party, nor shall any custom or practice
which may grow up between the parties in the administration of the provisions
hereof be construed to waive or lessen the right of either party to insist upon
the performance by the other party in strict accordance with the terms thereof. 
The Lease shall apply to, inure to the benefit of, and be binding upon the
parties hereto, and upon their respective successors in interest and legal
representatives, except as otherwise herein expressly provided.

       

--------------------------------------------------------------------------------

   27.      TRANSFER OF LANDLORD'S INTEREST AND LIMITATIONS ON LIABILITY:

          In case Landlord or any successor to Landlord's interest in the
Premises shall convey or otherwise dispose of the Building or Premises; all
liabilities and obligations on the part of such Landlord or its successors as
Landlord under this Lease accruing after such conveyance or disposal shall
terminate upon such conveyance or disposal, and thereupon all such liabilities
and obligations shall be binding upon any such new owner of Landlord's interest
in the Premises.  Neither the Landlord nor any of its officers, directors,
stockholders, members, managers or partners have any personal liability in
connection with the performance or failure of performance of any of the
covenants, conditions or provisions of this Lease to be performed by said
Landlord; and the Tenant agrees to look solely to the Landlord's interest in the
Premises and in this Lease for the recovery of any damages sustained by reason
of such performance or failure to perform.

          28.      ESTOPPEL CERTIFICATE:

At any time and from time to time, Tenant agrees that within ten (10) business
days after receiving a written request from Landlord, to execute and deliver to
Landlord, for the benefit of such persons as Landlord names in such request, a
statement certifying to such of the following information as Landlord shall
request: (a) that this Lease constitutes the entire agreement between Landlord
and Tenant and is unmodified and in full force and effect (or if there have been
modifications, that the same is in full force and effect as modified and stating
the modifications); (b) the dates to which all Rents and other charges hereunder
have been paid; (c) that the Premises have been completed on or before the date
of such letter and that all conditions precedent to the Lease taking effect have
been carried out; (d) that Tenant has accepted possession, that the Lease Term
has commenced, that Tenant is occupying the Premises, that Tenant knows of no
default under the Lease by Landlord and that there are no defaults or offsets
which Tenant has against enforcement of this Lease by Landlord; and (e) the
actual Commencement Date of the Lease and Termination Date of the Lease,
provided such facts are true and ascertainable. 

29.   ENFORCEMENT OF TERMS:

No act or thing done or omitted to be done by Landlord or Landlord's agents
during the Term of this Lease, which is necessary to enforce the terms of this
Lease, or the Rules and Regulations, shall constitute an eviction by Landlord
nor shall it be deemed an acceptance or surrender of said Premises, and no
agreement to accept such surrender shall be valid unless in writing signed by
Landlord.  No employee of Landlord or Landlord's agent shall have any power to
accept the keys of said Premises prior to the termination of the Lease.  The
delivery of keys to any employee of Landlord or Landlord's agents shall not
operate as a termination of the Lease or a surrender of the Premises, without a
written statement from Landlord to the contrary. 

          30.      INSURANCE:

          Tenant shall, at Tenant's expense, fully insure Tenants Property and
fixtures located in the Premises against fire and other casualty. Also at its
own expense, Tenant shall obtain and maintain for the mutual benefit of
Landlord, Landlord's managing agent (presently Caine Company) and Tenant,
Commercial General Liability Insurance (current ISO form or its equivalent) with
a combined single limit, each Occurrence and General Aggregate-per location of
at least Two Million Dollars ($2,000,000.00), which policy shall insure against
any liability relating to ownership, use, occupancy or maintenance of the
Premises and all areas appurtenant thereto, including contractual liability and
which shall insure the indemnity provisions contained herein.  If, during the
Term of this Lease, higher limits of insurance than those mentioned above are
appropriate, customary, and generally required for like premises utilized for
similar uses, Tenant shall procure such increased limits of insurance. Tenant
shall cause Landlord to be named as an additional insured under such policies
and shall, prior to the Commencement Date, furnish Landlord with certificates of
insurance with loss payable clauses satisfactory to Landlord.  The limit of said
insurance shall not, however, limit the liability of Tenant hereunder. Tenant
may carry said insurance under a blanket policy, provided, however, Landlord and
additional insureds shall be named as insureds there under, as their interests
may appear; and provided, further, that coverage afforded shall not be reduced
or diminished by reason of the use of such "blanket policy" and must be at least
equal to the coverage which would be provided under a separate policy covering
only the leased Premises.  If Tenant shall fail to procure and maintain
reasonable insurance, Landlord may, upon 10 days prior written notice, but shall
not be required to, procure and maintain same, but at the expense of Tenant.  No
such policy shall be cancelable or subject to reduction of coverage except after
thirty (30) days prior written notice to Landlord.  As used in this Paragraph
30, the term "Landlord" shall be deemed to include any agent, employee, or
servant of Landlord or third party operator and owner of the Building.  All
policies of insurance obtained by Tenant in accordance with this Paragraph 30
shall be written as primary, and not contributing with or in excess of the
coverage carried by Landlord or additional insureds, their agents, servants, and
employees.

--------------------------------------------------------------------------------


          Landlord shall maintain, as part of its Operating Expense, insurance
on the Building, Premises and Landlords Property in the Premises against loss or
damage by fire and other risks embraced by the so-called "Broad Extended
Coverage Endorsement" in amounts at all times sufficient to prevent Landlord or
Tenant from becoming a co-insurer under the applicable policies but, in any
event, in an amount not less than 100 percent of the full actual replacement
value.  Likewise, Landlord shall maintain Landlord's risk public liability
insurance with single limits of at least $1,000,000 and rental insurance against
loss of rental under a rental value insurance policy covering the risk of loss
due to the occurrence of any hazards insured against under Tenant's Fire and
Extended insurance on the Building, in an amount sufficient to prevent Landlord
from becoming a co-insurer, but in any event in an amount sufficient to pay the
rent for one year payable under this Lease.

           31.      MISCELLANEOUS:

          a.       Upon request of either party, the other party shall execute a
memorandum of lease substantially in the form attached hereto as Exhibit I and
acceptable for purposes of recordation with the office of the Register of Deeds
for Greenville County, South Carolina.

          b.       This Lease and the interpretation thereof shall be governed
by and construed in accordance with the laws of the State of South Carolina
without regard for the conflicts of law principles thereof.

The captions appearing in the Lease or within the Paragraph number designations
are for convenience only and do not in any way limit or amplify the terms and
provisions of this Lease.

"Rentable" and "Useable Area" measurements for the Building or Premises referred
to in this Lease or any Attachment hereto shall be measured in accordance with
the "Standard Method for Measuring Floor Area in Office Buildings", also known
as ANSI/BOMA 1996 Standards, as approved by the American National Standards
Institute, Inc. and published by the Building Owners and Managers Association
International.

                 Notwithstanding any reference contained herein to Verdae
Technology Park, Landlord shall be under no obligation to further develop or
construct any other improvements on any property of Landlord except as may be
expressly agreed to herein.

           32.      NOTICE:

          Any notice or document required or permitted to be delivered hereunder
shall be deemed to be delivered or given when (a) actually received or (b)
signed for or "refused" as indicated on the postal service return receipt. 
Delivery may be by personal delivery or by United States Mail, postage prepaid,
certified or registered mail, addressed to the parties hereto at the respective
addresses set out opposite their names below, or at such other address as they
hereafter specify by written notice delivered in accordance herewith:

LANDLORD:                                       Verdae Properties, LLC

ATTN:  Ms. Paulette Murphy

24 Verdae Boulevard, Suite 105

Post Office Box 516

Greenville, SC  29602       

 

  With Copies to:                                   Coldwell Banker Commercial
Caine

ATTN:  Property Management

200 East Broad Street, Suite 200

PO Box 1908

Greenville, SC 29602

 

TENANT:                                              Greenville First Bank, N.
A,

ATTN:

100 Verdae Boulevard, Suite 1100

Greenville, SC 29602

 

With Copies to:                                   Bannister & Wyatt

                                                                ATTN: John Wyatt

                                                                401 Pettigru
Street

                                                                Greenville, SC
29603

--------------------------------------------------------------------------------

                                                            

          IN WITNESS WHEREOF, the undersigned, upon due authority, have hereunto
executed this Lease as of the date first above written.

 

SIGNED, SEALED AND DELIVERED            TENANT:

IN THE PRESENCE OF:                                Greenville First Bank, N. A.

 

    /s/E B Kish                                        By:    /s/ R. Arthur
Seaver              

                                                                            R.
Arthur Seaver, Jr.

Witness

 

  /s/Ann Haselwood                            Its: 
    President                                 

Witness

 

SIGNED, SEALED AND DELIVERED             LANDLORD:

IN THE PRESENCE OF:                                VERDAE PROPERTIES, LLC

 

    /s/Christi L. Hendrix                                 By:    /s/ Paulette
Murphy                

                                                                                   
Paulette Murphy

Witness

 

   /s/W. Edward Dorhany                               Its: 
     President                                 

Witness

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

LEGAL DESCRIPTION

(Real Property on which the Building is situated)

          All that piece, parcel or lot of land lying and being situate in
Greenville County, State of South Carolina fronting on southern side of Verdae
Boulevard and consisting of 1.581 acres, more or less, as depicted on a plat of
survey prepared by Freeland & Associates, Inc. dated November 9, 2000 and last
revised May 3, 2001 which plat of survey is entitled "Boundary Survey for Verdae
Properties, Inc.," and identified on such plat as "Tract 2," the metes and
bounds of which are disclosed by reference to said survey, to wit:

BEGINNING at an iron pin in the eastern-most intersection of Verdae Boulevard
and Bonaventure Drive, on the western side of Bonaventure Drive, and proceeding
with such intersection S 56-12-58 E, 161.22 feet to an iron pin on the western
side of Bonaventure Drive; thence running with the said western side of
Bonaventure Drive S 09-43-50 E, 97.09 feet to an iron pin; thence continuing to
follow the western side of Bonaventure Drive along a curve running S 11-07-20 E,
25.60 feet with of radius 540 feet and chord length 25.60 feet to an iron pin at
the eastern joint corner of this Tract 2 and property now or formerly of Verdae
Properties, Inc. and identified on such plat of survey as "Tract 3A,"; thence
turning and running with the boundary of Tract 3A, S 78-46-02 W, 315.65 feet to
a nail at western joint corner of this Tract 2 and Tract 3A; thence turning and
running with the boundary of property now or formerly of Verdae Properties, Inc.
and identified on such plat of survey as "Tract 1" or the "RMT Building Site," N
11-30-02 W, 251.65 feet to an iron pin at the joint northern-most corner of this
Tract 2 and Tract 1; thence turning and following an irregular line along the
frontage of Verdae Boulevard N 78-21-48 E, 5.37 feet to an iron pin; thence S
11-33-56 E, 15.00 feet to an iron pin; thence N 78-46-04 E, 200 feet to the
point of the beginning.

 

--------------------------------------------------------------------------------


FLOOR GRID

 

(attach)

--------------------------------------------------------------------------------


EXHIBIT B

 

RULES AND REGULATIONS

(as amended 9/23/2002)

          The following Rules and Regulations have been adopted by the Landlord
for the care, protection and benefit of the Premises and the Building and for
the general comfort and welfare of all tenants.

          1.       The sidewalks, entrances, passages, halls, elevators and
stairways shall not be obstructed by Tenant or used by Tenant for any purpose
other than for ingress and egress to and from the Building and Tenant's
Premises.

          2.       Restroom facilities, water fountains, and other water
apparatus shall not be used for any purpose other than those for which they were
constructed.

          3.       Landlord reserves the right to designate the time when
freight, furniture, goods, merchandise and other articles may be brought into,
moved or taken from the Premises or the Building.

          4.       Tenant shall not put additional locks or latches upon any
door without the written consent of Landlord.  Any and all locks so added on any
door shall remain for the benefit of Landlord, and keys to such locks shall be
delivered to Landlord by and from Tenant.

          5.       Landlord shall furnish parking facilities near the Building
for use by Tenant, Tenant's employees, agents, guests, or invitees, but Landlord
does not guarantee the availability of parking spaces.  Landlord shall not be
liable for injuries, damage, theft, or other loss, to persons or property that
may occur upon or near said parking areas.  The driveways, entrances, and exits
upon, into and from such parking areas shall not be obstructed by Tenant, its
agents, servants, employees, independent contractors, licensees, customers,
visitors, or invitees; provided, however, Landlord shall not be responsible or
liable for failure of any person to observe this rule.  Tenant, its employees,
agents, guests and/or invitees shall not park in space(s) reserved for others.

          6.       Tenant shall not install in the Premises any heavyweight
equipment or fixtures or permit any excessive weight in any portion thereof
without first having obtained Landlord's written consent.

          7.       Landlord reserves the right at all times to exclude newsboys,
loiterers, vendors, solicitors, and peddlers from the Building and to require
registration or satisfactory identification or credentials from all persons
seeking access to any part of the Building outside ordinary business hours. 
Landlord will exercise its best judgment in the execution of such control but
not be liable for the granting or refusal of such access.

          8.       Landlord reserves the right at all times to exclude the
general public from the Building upon such days and at such hours as in
Landlord's sole judgment will be in the best interest of the Building and its
tenants.

          9.       No wires of any kind or type (including but not limited to TV
and radio antennas) shall be attached to the outside of the Building and no
wires shall be run or installed in any part of the Building without Landlord's
prior written consent.

        10.       Landlord shall furnish two (2) door keys to the Premises
and/or Building, which shall be surrendered on termination of the Lease. 
Landlord reserves the right to require a deposit for such keys to insure their
return at the termination of the Lease.  Tenant shall get keys only from
Landlord and shall not obtain duplicate keys from any outside source.  Further,
Tenant shall not alter the locks or effect any substitution of such locks as are
presently being used in the Premises or the Building.

        11.       Landlord will provide general security measures to restrict
access to the Building after hours.  Tenant will be responsible for any desired
further security measures as may be deemed necessary by Tenant in its own
Premises; provided that any such further measures are approved by the Landlord
in writing in advance.

         12.       Smoking is prohibited in the Building.  Smoking is also
prohibited in or upon any of the common areas depicted as crosshatched on the
drawing attached hereto and made a part hereof by this reference.

--------------------------------------------------------------------------------


EXHIBIT C

 SCHEDULE OF BASE RENT

 

1.     BASE RENT.  The initial Base Rent payable in accordance with the terms of
this Lease is $18.00 per annum per Rentable Square Foot.

2.     BASE RENT ESCALATION.  Base Rent shall be subject to escalation at the
rate of 2% per annum, which escalation shall begin on the second anniversary of
the Commencement Date. 

Occupied Premises:

Months

Operating Expense per Month

1 thru 5

$10,834.91 per month.47 PSF per month

   

YEARS

ANNUAL BASE RENT

1

$414,495

2

$423,253

3

$431,718

4

$440,353

5

$449,160

Beginning with the sixty sixth (66th) full month of the lease the per annum
increase will be the greater of the average of the CPI for the previous five (5)
years or 1%. In no event will the increase be less than 1%.

Unoccupied Premises:

Both the Landlord and Tenant agree to leave a portion of the first floor
unfinished for the Tenants future expansion Unoccupied Premises. The Landlord
agrees to the following reductions in the base rent on the unfinished space as
shown below. The base rent less: the cost of the total tenant improvement
allowance ($32.50/USF) for the space remaining unfinished, amortized at ten
percent (10%) interest rate over the Base Term of the lease plus an applicable
reduction in the operating expenses for services not provided to the unfinished
space.

Months

Operating Expense per Month

1-5

$1,401.03 per month.27 PSF per month

   

YEARS

ANNUAL BASE RENT

1

$57,072

2

$58,213

3

$59,378

4

$60,565

5

$61,777

Beginning with the sixty sixth (66th) full month of the lease the per annum
increase will be the greater of the average of the CPI for the previous five (5)
years or 1%. In no event will the increase be less than 1%.

Build out and occupancy of the unoccupied Premises:

--------------------------------------------------------------------------------


Both Landlord and Tenant have agreed to the rent as shown above on the
unoccupied portion of the leased premises.  Starting five (5) months from the
Commencement Date the Upfit Allowance of Thirty Two dollars and 50/100 ($32.50)
per Usable square feet provided herein for the Unoccupied Premises shall be
reduced daily by amortizing the upfit allowance at ten percent (10%) interest
over a ten year period so long as the Unoccupied Premises remain unoccupied.  At
such time, the Tenant wishes to complete and occupy the Unoccupied Premises
Tenant shall notify the Landlord in writing of its intentions and as of the date
of such notice the amortization of the original allowance of Thirty Two dollars
and 50/100 ($32.50) per Usable square feet shall cease and the balance of the
unamortized portion of the original upfit allowance ($32.50/USF) shall be
provided to the Tenant for its upfit.  Once the Tenants work is complete, as
evidenced by a certificate of occupancy from the appropriate governmental
agency, Tenant will begin paying the same then current gross per square foot
rental rate and have the same base year for Operating Expenses pass through on
the previously Unoccupied Premises as the Tenant is currently paying on the
original Occupied Premises.  All previous rental schedules for the unupfitted
Unoccupied Premises shall terminate.

3.     FIRST RENEWAL OPTION:  Should Tenant elect to exercise its First Renewal
Option then beginning with the one hundred twenty sixth (126th) full month of
the lease the per annum increase over the previous lease years annual rental
rate will be the greater of the average of the CPI for the previous five (5)
years or 1%. In no event will the increase be less than 1%. Further, during the
First Renewal Term the base year for "Operating Expenses" shall be reset to be
the actual expenses of the first calendar year of the renewal.  Expenses shall
be "grossed-up" to reflect and occupancy level of 95%.

4.     SECOND RENEWAL OPTION:  Should Tenant elect to exercise its Second
Renewal Option then beginning with the one hundred sixty sixth (166th) full
month of the lease the per annum increase over the previous lease years annual
rental rate will be the greater of the average of the CPI for the previous five
(5) years or 1%. In no event will the increase be less than 1%. Further, during
the First Renewal Term the base year for "Operating Expenses" shall be reset to
be the actual expenses of the first calendar year of the renewal.  Expenses
shall be "grossed-up" to reflect and occupancy level of 95%.

5.     THIRD RENEWAL OPTION:  Should Tenant elect to exercise its Third Renewal
Option then beginning with the two hundred twenty sixth (226th) full month of
the lease the per annum increase over the previous lease years annual rental
rate will be the greater of the average of the CPI for the previous five (5)
years or 1%. In no event will the increase be less than 1%. Further, during the
First Renewal Term the base year for "Operating Expenses" shall be reset to be
the actual expenses of the first calendar year of the renewal.  Expenses shall
be "grossed-up" to reflect and occupancy level of 95%.

--------------------------------------------------------------------------------

 

EXHIBIT D 

TENANT WORKLETTER

 

The purpose of this Addendum is to set forth the rights and obligations of
Landlord and Tenant with respect to space planning, engineering, final workshop
drawings, and the construction and installation of any improvements to be made
to the Premises prior to the Commencement Date (the "Tenant Improvements"). 
This Addendum contemplates that the performance of this work will proceed in
four stages ‑in accordance with the following schedule: (i) preparation of space
plan; (ii) final design and engineering and preparation of final plans and
working drawings; (iii) preparation by the Contractor of an estimate of the
actual cost of initial Tenant Improvements; (iv) submission and approval of
plans by appropriate governmental authorities and construction and installation
of the Tenant Improvements by the Commencement Date.

Tenant has expressed the desire to control the completion of all Tenant
improvements.  Landlord agrees to this.  It is imperative that both Tenant and
Landlord coordinate certain construction activities within the Premises to
ensure orderly and timely performance by contractors retained by Landlord and
those retained by Tenant.  Both Landlord and Tenant agree to work in good faith
to ensure proper and timely completion of all construction activities.

In consideration of the mutual covenants hereinafter contained, Landlord and
Tenant do mutually agree to the following:

1.     Space Planning, Design and Working Drawings.  Tenant shall provide and
designate architects who will do the following at Tenant's reasonable expense,
which expense shall be deducted from the Allowance (hereinafter defined).

a.     Attend a reasonable number of meetings with Tenant and Landlord's agent
to define Tenant requirements.  Tenant shall provide one complete space plan
prepared by the architect in order to obtain Landlord's approval.  Landlord
shall approve said space plans in writing within five (5) days after the receipt
thereof.

b.     Complete construction drawings for Tenant's partition layout, reflected
ceiling grid, telephone and electrical outlets, keying, and finish schedule
(subject to the limitations expressed in Paragraph 2 below).

All plans and working drawings for the construction and completion of Tenant's
Premises, shall be subject to Landlord's prior written approval. Any material
changes or modifications visible from outside the Premises or involving the Base
Building Mechanical or structural systems.  Tenant desires to make to such plans
or working drawings shall also be subject to Landlord's prior approval. 
Landlord agrees that it approve or disapprove such plans within thirty (30) days
of receipt of the plans and working drawings for the construction of Tenant's
Premises, or of any changes or modifications thereof; provided, however, the
Landlord shall have sole and absolute discretion to approve or disapprove any
improvements that will be visible from the exterior of the Premises, or which
may affect the structural integrity of the Building.  Any approval of such plans
and working drawings by Landlord shall not constitute approval of any delays
caused by Tenant and shall not be deemed a waiver of any rights or remedies that
may arise as a result of such delays.  Landlord may condition its approval of
plans and working drawings upon extension of the Commencement Date of the Lease
if such plans and drawings vary in design or materials for the Building in which
the Premises are located and may condition its approval on Tenant payment in
advance for such improvements that are estimated to cost more than the
Allowance.

2                      Allowance and Additional Allowance.

a.     Allowance:  Landlord agrees, at it sole cost and expense to provide an
allowance of up to Thirty two Dollars and 50/100 ($32.50) per square foot of
Useable Area in the Premises, to design, engineer, install, supply and otherwise
to construct the Tenant Improvements in the Premises that will become a part of
the "Building (the "Allowance").

--------------------------------------------------------------------------------

 

b.     Additional Allowance:  Landlord and Tenant may, in writing, mutually
agree to increase the Tenants Allowance in order for the Tenant to more
expeditiously complete a portion of the Landlords work described in Exhibit I. 
. Further, Landlord will at Tenants written request amortize up to an additional
$5.00 per useable square foot over the Base Term of the lease at seven percent
(7%) interest. Any unused Allowance shall be, at Tenants sole option, be
credited to the rent or paid to the Tenant in cash within 10 business days of
such written request.

c.     Payment:  Landlord agrees to pay Tenant, within twenty (20) days after
being billed therefor, all costs and expenses incurred in completing the Tenant
Improvements up to the amount of the Allowance and Additional Allowance,
provided such billing is delivered to Landlord on or before the first day of any
calendar month.  Such costs and expenses shall include all amounts charged by
Tenant's contractor for performing such work and providing such materials
(including the contractor's general conditions, overhead and profit).  If unpaid
within twenty (20) days after receipt of an invoice the outstanding balance
shall accrue interest at an annual rate equal to the prime rate published in the
"Money Rates" Section of The Wall Street Journal plus five percent until paid in
full.

3.     Signage and Keying.  Door and/or directory signage and suite keying in
accordance with Building standard shall be provided and installed by the
Landlord and deducted from the Allowance.  Building Signage to be at Tenant's
sole cost and expense.

4.     Work and Materials at Tenant's Expense.

a.     Prior to commencing and providing any such work or materials to the
Premises, Tenant shall select a contractor or contractors (the "Contractor") to
construct and install the Tenant Improvements.

b.     Tenant is fully responsible for the payment of all costs in connection
with the Tenant Improvements over the Allowance and Additional Allowances stated
above.  At Tenant's election, Tenant may directly make payment for such property
(subject to a credit to be paid by Landlord up to the maximum allowance.

5.     Tenant Plan Delivery Date.

a.     Tenant covenants and agrees that Tenant shall be solely responsible for
the timely completion of plans and drawings and it is hereby understood time is
of the essence.

b.     Tenant covenants and agrees to deliver to Landlord plans and working
drawings By October 15, 2005 (the "Tenant Plan Delivery Date").  Landlord will
approve or disapprove said plans by notice set forth herein below by November
15, 2005.  It is vital that the plans and working drawings be approved by the
Landlord by November 15, 2005 in order to allow Tenant sufficient time to review
Landlords comments on the plans and working drawings, to discuss with Landlord
any changes therein which Tenant believes to be necessary or desirable, to
enable the Contractor to prepare an estimate of the cost of initial Tenant
Improvements, and to substantially complete Tenant's Premises within the time
frame provided in the Lease.  Failure of Tenant to receive any disapproval by
November 15, 2005 shall be deemed an acceptance of said plans and working
drawings as presented.

6.     Access During Construction.  During construction of the Tenant
Improvements in the Premises, Tenant shall be permitted reasonable access to the
Premises,

         

--------------------------------------------------------------------------------


EXHIBIT E

SPECIAL PROVISIONS

 

The following special provisions shall be appended to and become a part of the
Lease by and between Verdae Properties, LLC ("Landlord") and Greenville First
Bank, N. A.  ("Tenant").  Insofar as the following stipulations, supplement or
conflict with any of the foregoing provisions of the Lease, the following
provisions shall control.

1.              Tenant shall be accorded the right to erect two (2) signs on the
parapet wall atop Bonaventure I giving Tenant's name and logo.  Final sign
design and location shall be subject to Landlord's approval, such approval shall
not be unduly delayed. Tenant has the right to illuminate this sign and the
right to install and Maintain wiring to the sign from the nearest electrical
closet.

2.              Tenant, by separate Ground Lease Agreement at a rental rate of
$1.00 per annum, shall be accorded the right to erect, at Tenant's sole cost and
expense a drive-in banking facility including such Automatic Teller Machines as
Tenant finds current in the Banking industry.  Tenant shall have the right to
install both directional sign to the drive through and signage on the drive
through.  Tenant has the right to illuminate said signage and the right to
install and maintain wiring to the signs from the nearest source of electrical
power.  Any Tenant signage must be approved by Landlord.  Tenant acknowledges
that no signage will be allowed on Verdae Boulevard or Bonaventure Drive.

3.              The parking area used in construction of this facility shall be
deducted from the parking spaces allocated to Tenant as provided herein.

--------------------------------------------------------------------------------


EXHIBIT F

See attached Site Plan                                         

--------------------------------------------------------------------------------


 EXHIBIT G

 (form of ) CONFIRMATION OF LEASE TERM AGREEMENT

          THIS AGREEMENT, made as of this                 day of
                                      , 2005, between Verdae Properties, LLC, a
South Carolina limited liability company (hereinafter called "Landlord"), and
                                                                    (hereinafter
called "Tenant").

RECITALS

          WHEREAS, by a certain lease (hereinafter called the "Lease"), dated
this     day of                                                , 2005, Landlord
leased to Tenant a portion of the real property described in Exhibit "A" annexed
hereto and made a part hereof, a memorandum or short form of which Lease was
recorded in the office of                                                   in
deed book            at page         , on this            day of
                            , 2005.

         And;

         WHEREAS, Tenant is now in possession of the premises demised under the
Lease; and

          WHEREAS, under the terms of the Lease, Landlord and Tenant agreed to
execute, acknowledge and deliver to each other an agreement setting forth the
Commencement Date (as defined in the Lease), the date of expiration of the
initial term of the Lease and the commencement dates of any Renewal Options (as
defined in the Lease);

          NOW THEREFORE, Landlord and Tenant agree as follows:

1.       The Commencement Date                               

2.       The date of the expiration of the initial term of the Lease shall be
                                  

3.        The Commencement Date of the first Renewal Option shall be the   
           day of                                             , 2005

           The first Renewal Option shall expire on the               day of
                               . 2005

4.        The Commencement Date of the second Renewal Option shall be the   
    day of                                              , 2005

           The second Renewal Option shall expire on the       day of
                       , 2005

5.        The Commencement Date of the third Renewal Option shall be the   
             day of

                                                , 2005

       

            The third Renewal Option shall expire on the              day of
                                      . 2005

6.         This Agreement shall bind and inure to the benefit of and be
enforceable by the party's hereto and there respective heirs, personal
representatives, successors and assigns.

7.         The commencement dates of each of the renewal periods set forth
herein is contingent upon Tenant being in full compliance with all duties and
obligations required of Tenant under the terms of the Lease at the time of the

            election by Tenant to exercise its right of renewal.

8.         This Agreement contains the entire understanding and agreement
between the parties and supersedes any and all prior agreements, memoranda,
arrangements and understandings relating to the subject matter hereof.  No

            representation, warranty, promise, inducement or statement of
intention has been made by any party which is not contained herein and no party
shall be bound by or be liable for any alleged representation, warranty,
promise,

            inducement or statement not contained herein.  This Agreement cannot
be changed, modified, waived or canceled except by an agreement in writing
executed by the party against whom enforcement of such change,

            modification, waiver or cancellation is sought.

--------------------------------------------------------------------------------


          IN WITNESS WHEREOF, Landlord and Tenant have affixed their signatures
to this Agreement as of the day and year first above written.

 

WITNESS OR ATTEST:

                                                                  
                                                (SEAL)

                                                                  
                                                (SEAL)

 

WITNESSES:                                                        Verdae
Properties, LLC

                                                                   By: 
                                                  

 

--------------------------------------------------------------------------------


EXHIBIT H

 (form of) MEMORANDUM OF LEASE

STATE OF SOUTH CAROLINA            )

                                                                    
)                            MEMORANDUM OF LEASE

COUNTY OF GREENVILLE                    )

THIS         MEMORANDUM OF LEASE dated as of this     day of
                            , 2005, between Verdae Properties, LLC (hereinafter
referred to as "Landlord"), and
                                                          (hereinafter referred
to as "Tenant").

 W I T N E S S E T H:

That for and in consideration of the sum of $1.00, and other good and valuable
consideration and the further consideration of the rents reserved and the
covenants and conditions more particularly set forth in that certain Lease
Agreement between Landlord and Tenant dated as of
                                                   , Landlord and Tenant do
hereby covenant, promise and agree as follows:

1.     Landlord does demise unto Tenant, and Tenant does take from Landlord for
the terms hereinafter provided, and any extensions thereof, all that certain
piece, parcel or tract of land situate, lying and being in the City and County
of Greenville, State of South Carolina, and being more particularly described on
Exhibit A attached hereto and incorporated herein by reference.

2.     The lease term shall commence                                           ,
2006, The Commencement Date                                        

The date of the expiration of the initial term of the Lease shall be

a.           The Commencement Date of the First Renewal Option shall be the
       day                                 , 2005.  The First Renewal Option
shall expire on the     day of                                       , 2005.

b.           The Commencement Date of the Second Renewal Option shall be the
              day                                 , 2005.  The Second Renewal
Option shall expire               day of                             , 2005.

c.           The Commencement Date of the Third Renewal Option shall be the     
 day of                                       , 2005.  The Third Renewal Option
shall expire on the                  day of                             , 2005.

3.     The lease contains among its terms and provisions the following:

Nothing contained herein shall be deemed or construed as an agreement by
Landlord to be responsible for the costs of the construction, repair, or
maintenance of any improvements to be made to the Premises by Tenant hereunder
or to subject the interests of Landlord in the Premises to any mechanics' liens
or liens resulting from such costs.  Tenant shall not have the power or
authority to allow any lien and will not permit any liens to be placed upon the
Premises or the Building or improvements thereto during the Term hereof and
resulting from any work performed, materials furnished, or obligations incurred
by or at the request of Tenant, and in the case of the filing of any such lien,
Tenant will promptly pay, satisfy, and remove or bond off same.

4.     The sole purpose of this instrument is to give notice of said Lease and
all of its terms, covenants and conditions to the same extent as if said lease
were set forth herein.

--------------------------------------------------------------------------------


5.     The conditions, covenants and agreements contained in this instrument
shall be binding upon and inure to the benefit of the parties hereto, their
respective heirs, executors, administrators, successors and assigns. All
covenants and agreements of this instrument and said Lease shall run with the
land.

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have affixed their hands and seals on the
day and year first above written.

SIGNED, SEALED, AND DELIVERED                    "LANDLORD"

THIS            DAY OF               ,

2005, IN THE PRESENCE OF:                                Verdae Properties, LLC

 

                                                                            
By:                                          

Witness

 

                                                                            
Its:                                          

Witness

 

SIGNED, SEALED, AND DELIVERED                    "TENANT"

THIS            DAY OF               ,

2005, IN THE PRESENCE OF:                                Greenville First Bank,
N. A.

 

                                                                            
By:                                          

Witness

 

                                                                            
Its:                                          

Witness

--------------------------------------------------------------------------------



EXHIBIT I


BUILDING RETROFIT

The interior of the Building will be updated and enhanced to more readily meet
the needs of today's office user.  Such work shall be performed, in a good and
workmanlike manner in conformity with the norms and standards for similar
construction in the area, and in compliance with all legal requirements,
including without limitation, the Americans with Disabilities Act ("ADA") and
that all liens upon the Building arising from the construction of Improvements
shall be promptly removed by Landlord.  Landlord represents and warrants that,
as of the Commencement Date, the Building and all Improvements are in good
condition and working order, and are in compliance with all laws, including
without limitation, the ADA.


COMMON AREAS

The main lobby will be updated with new wall and floor coverings.  The
appearance and materials will be similar quality to that of Bonaventure II and
will include the use of wood paneling and fabric-covered panels mounted in
relief fashion.  The floor covering will be composed of a mix of carpeting and
hard tile.  Lighting will be of the same character and quality as found in
Bonaventure II.

The restrooms will be upgraded with new counter tops for all vanity areas and
new wall coverings of similar quality and materials as used in Bonaventure II.

Building access will be by a card reader system.  At tenants' request and
expense after-hours floor access will be by card reader.  Further, at tenant's
request and expense Suite access may be controlled by the card reader system.

The elevator cabs will be upgraded to the Class A standard commonly found in
Greenville, SC. And of similar quality and materials as used in Bonaventure II.


TENANT AREAS

All existing partition walls in Tenant areas will be removed, as well all floor
covering, ceiling, and ceiling grid.  Any holes in the floors will be repaired
and floors will be ready for carpet. The space will be returned to "first
generation" condition with the installation of new ceiling grid, lighting, and
exterior and core walls remaining stripped (if applicable) prepped and sanded. 
New ceiling tiles will be stacked on the floor.  New lighting fixtures will be
provided as described in "Electrical" below.


ELECTRICAL

The Building electrical service capacity will be upgraded to a nominal 19 watts
per square foot.  All existing, abandoned communications and data wiring,
existing 2 x 4 lay-in light fixtures and abandoned electrical wiring will be
removed from the Building.  New light fixtures identical in type and spacing as
those found in Bonaventure II will be provided.  This equates to fourteen 14
fixtures per one thousand (1,000)) useable square feet. Sixty fixtures will be
installed, the remainder will be stacked on each floor.  As to the Occupied
Premises, Landlord will install all fixtures per Tenant's space plan.  Such
installation will be completed at the same cost Landlord pays for any
installation.  If additional fixtures are required, Landlord will provide same
at the same cost as Landlord pays for all fixtures.  A new 125 KW diesel-fired
generator with a weatherproof housing will be installed.  This unit shall supply
emergency power to egress lighting, the fire alarm control panel the card reader
system and one passenger elevator.

--------------------------------------------------------------------------------


D.         HVAC Description

The HVAC systems for Bonaventure I Building consist of four McQuay Commercial
package cooling/heating units.  The units will be located on the roof of the
building, which will aid in the quietness of the working area throughout the
building.  Two units will serve the East end of the building and two units will
serve the West end of the building.  All four units will be equipped with a VFD
(variable frequency drive) to modulate the fan speed for energy savings during
part load conditions of each floor.  Throughout the building will be
independently controlled zones, one (1) per one thousand (1,000) rentable square
feet, which will use the above ceiling heat on the exterior zones for first
stage of heat during the heating season.  Again this is another energy savings
component of this system.  Each of the roof top units will have an enthalpy
economizer to provide free cooling during times of the year that the air is cool
and dry enough.

For IAQ (indoor air quality) a complete separate unit will be located on the
roof with a duct system to each floor and maintain the correct amount of outdoor
air to each area.

The HVAC control system will consist of Alert on BACnet direct digital
controllers for the VAV boxes and the air handler units.  The system will be
connected to the building management system for viewing of all VAV boxes and AHU
equipment controls, floor plan graphics, temperature indications, alarms, time
scheduling, morning warm up sequence and set point change capability.  Each VAV
box would incorporate stand-alone controller with flow control and wall zone
sensor with digital readout of the space temperature and override.  The AHU
controls would provide temperature control, pressure control and economizer
operation.

E.      Fire Sprinkler System

The Landlord will install a "wet" fire sprinkler system in the Building.  The
building standard is one (1) head for each twelve foot by fourteen-foot space of
useable square footage.  Landlord will endeavor to install heads in accordance
with the Tenant space plan.  If additional sprinkler heads are required, the
charge will be that incurred by Landlord for such work.

--------------------------------------------------------------------------------


EXHIBIT J

 

Operating Expenses - Bonaventure I

Greenville First Bank, N. A. - Unoccupied Premises

  

The following Operating Expense Accounts will be reduced to the percentage of
actual expense indicated:

Electricity                                           33%

Water and Sewer                                0%

R/M Electrical                                    33%

R/M Electrical Supplies                    33%

Janitorial                                               0%

Landscape Contract                          50%

Landscape Seasonal/Extra                50%

Landscape Sprinkler System             50%

--------------------------------------------------------------------------------


STATE OF SOUTH CAROLINA            )

                                                                    
)                            PROBATE

COUNTY OF                                              )

          Personally appeared the undersigned witness and made oath that (s)he
saw the within named                                                  by its
duly authorized officer,                                 , sign, seal and, as
its act and deed, deliver the within written Memorandum of Lease and that (s)he,
with the other witness subscribed above, witnessed the execution thereof.

 

Sworn to and subscribed before me

this      day of                             , 2005

 

 

Notary Public for South Carolina

 

My commission expires:

 

 

 

 

STATE OF SOUTH CAROLINA            )

                                                                    
)                            PROBATE

COUNTY OF GREENVILLE                     )

 

 

          Personally appeared the undersigned witness and made oath that (s)he
saw the within named Verdae Properties, LLC, by its duly authorized officer,
                                , sign, seal and, as its act and deed, deliver
the within written Memorandum of Lease and that (s)he, with the other witness
subscribed above, witnessed the execution thereof.

 

 

 

Sworn to and subscribed before me

this      day of                             , 2005

 

 

NOTARY PUBLIC FOR SOUTH CAROLINA

 

My commission expires:

--------------------------------------------------------------------------------
